 GARY-HOBART WATER CORP647Gary-HobartWater CorporationandInternationalUnion of District 50, Allied and Technical WorkersoftheUnitedStatesandCanadaCases13-CA-10699 and 13-CA-11017November 30, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn June 16, 1972, Administrative Law Judge'Lloyd Buchanan issued the attached Decision in thisproceeding Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs and the Respondent filed an answering briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order only to theextent consistent herewithThe complaint alleges and the General Counselcontends that Respondent violated Section 8(a)(3) oftheAct by discharging 34 employees on June 17,1971,2 because they engaged in a protected sympathystrike,and by refusing to reinstate them whenopenings have occurred after they made an uncondi-tional offer to return to work on August 18, and thatRespondent violated Section 8(a)(5) by terminatingitscollective-bargaining agreement with the Unionon October 27 and refusing thereafter to bargainwith the UnionRespondent's employees are represented in twounits by locals of the Charging Union Productionand maintenance employees (sometimes referred toas themen'sunit) are represented by Local 13584Office or clerical employees (the so-called women'sunit),withwhom we are concerned herein, arerepresented by Local 14321 The clerical local wascertified on September 5, 1968 During the period inquestion the clerical unit was covered by a collective-bargaining agreement effective from April 1, 1969,throughDecember 31, 1971 The contract of themen's unit expired May 31, 1971, and that unit struckon June 1, 1971 On that date, the clerical unit begana sympathy strike by refusing to cross the men'spicket line On June 17, each of the striking clericalswas informed by letter that her employment hadbeen terminated for breach of the no-strike provisionof the clerical unit's contractOn August 18, theclerical local, by telegram, offered to return to workimmediately On August 19, the Respondent repliedthat the clericals had engaged in unprotected activityand were not entitled to return to work On August30, the men's unit returned to work Grievances werefiled by the terminated striking clericals on Septem-ber 14, citing the unjust discharge and requestingreinstatement,no further action was taken withrespect to the grievancesOn October 27, theRespondent notified the clerical local that although itbelieved the local's contract with Respondent hadbeen terminated by operation of law in view of thelocal'smassive breach of the no-strike clause, it wasterminating the contract as of December 31, 1971,the contract's termination dateThe Respondentnoted further that the Union no longer represented amajority in the clerical unit Thereafter, Respondentrefused to meet to negotiate modifications of thecontractThe Administrative Law Judge found that whetherthe clerical unit's sympathy strike was protected orunprotected depends on how the no-strike provisionof the contract is to be construed Under hisinterpretation of the contract, he found that thesympathy strike was unprotected, that the dischargeson June 17 were therefore lawful, and that thereafterthe sympathy strikers were no longer employees Hefound that the refusal-to-bargain aspect of the casedepended on the validity of the discharges,3 or thatthe alleged 8(a)(5) violation was derivative of the8(a)(3)Having dismissed the 8(a)(3) allegations, hedismissed the 8(a)(5) allegationIn its answer to the complaint, at the hearing andin its brief to the Administrative Law Judge, theRespondent contended that the alleged violationsinvolve a dispute (the scope of the no-strike provi-sion) arising under the collective-bargaining contractbetween the parties and that such a dispute is subjectto the grievance and arbitration provision of thecontractOn the other hand, the General Counseland Charging Party, while contending that theAdministrative Law Judge's interpretation of the no-strike provision is erroneous, further contend that theBoard should construe it and not defer to arbitrationInhisDecision the Administrative Law Judgediscussed the deferralissueraised by the Respon-dent, while his reasons against deferral to arbitrationare ambiguous, as we read his comments it appearsiThe title ofTrialExaminerwas changed to Administrative Law3The Union did not claim that it represented the terminated clericalsJudge effective August 19 1972replacements In fact it was stipulated that since August 15 very few of the2Unless otherwise indicated all dates are 1971clericals employed by the Respondent have been members of the Union200 NLRB No 98 648DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he, in effect, decided to defer on the issue ofwhether the Board should defer to arbitration 4The Administrative Law Judge found, and weagree, that the threshold issue here is whether theclerical unit's sympathy strike was protected activityin light of the no-strike clause included in thecollective-bargaining agreement between the partiesThe resolution of thatissue(whether the no-strikeclause prohibited the sympathy strike) turns on themeaning and application of the no-strike clause It isour judgment that when, as here, the alleged unfairlabor practices are so intimately intertwined with theinterpretation of the parties' contract, it would besteffectuate the policies of the Act to remit the partiesto the procedures they have devised for determiningthe meaning of their agreementUnder all of the circumstances, we thereforeconclude that this is an appropriate case for deferralto the machinery agreed upon by the parties forresolution of disputes arising under their contract 5 Ifthose procedures fail to resolve the issue, our Orderpermits any party to move for further considerationAccordinglywe shall dismiss the complaint butretain jurisdiction of this proceeding for purposes ofentertaining an appropriate postdecree motionREMEDYCompany, Inc,198 NLRB No 1, andAppalachianPower Company,198 NLRB No 7, where the Boardmajority extended itsCollyerdoctrine to encompassallegedviolationsof Section 8(a)(3), the Boardshould not abdicate its authority to an arbitratorTherefore, I would proceed to the merits of the caseAs a secondary considerationIseesomethingincongruous in a situation where the Respondent, ineffect,repudiates its agreement with the Unionbecause of the Union's alleged breach of theagreement and then invokes the grievance-arbitra-tion procedures of that agreement in urging that theBoard defer its jurisdiction4The Administrative Law Judge at least implies this case may not be anappropriate one for arbitration because under the contract the parties mustconsent to arbitration The record does not support that implication Thecontract is quite clear in this regard It states in partIf the adjustment ofthe grievance cannot be hadthe specific grievance shall be submitted toarbitration(3)ARBITRATION The Union and the Company, eachon its own behalf shall appoint an arbitrator and such two arbitrators shallappoint a third arbitratorSpecific provision is then made for theappointment of a third arbitrator by the Federal Mediation and Conciliation Service in the event that the Union and Company arbitrators cannotagree on a third arbitrator(cfTulsaWhisenhunt Funeral Homes Inc195NLRB No 20 where the arbitration provision could be invoked only byagreement of the parties)5 SeeCollyer Insulated Wire192 NLRB No 150 See alsoNational RadioCompany Inc198 NLRB No I andAppalachian Power Company198NLRB No 7 wherethe Board(Members Fanning and Jenkins dissenting)held theCollyerdeferral rationale applicable to alleged 8(a)(3) dischargeswhich essentially involved disputes concerning the meaning of relevantcollective bargaining agreement provisionsWithout prejudice to any party and withoutdeciding the merits of the controversy, we shall orderthat the complaint herein be dismissed, but we shallretain jurisdiction for the following limited purposeto eliminate the risk of prejudice to any partySpecifically, jurisdiction of this proceeding will beretained for entertaining an appropriate and timelymotion for further consideration upon a propershowing that (a) the dispute has not, with reasonablepromptness after the issuance of this decision, eitherbeen resolved by amicable settlement in the griev-ance procedure or submitted to arbitration, or (b) thegrievance or arbitration procedures have reached aresult which is repugnant to the ActORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed provided,however, thatJurisdiction of this proceeding is retained for thelimited purposes indicated in that portion of ourDecision and Order herein entitled "Remedy "MEMBER FANNING, dissentingFor reasons set forth by Member Jenkins and mein our dissents inCollyer InsulatedWire,192 NLRBTRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner Unlike a recentcase i in which I excluded proffered testimony because theproffer showed that it was irrelevant and could not affectthe issues although the Board, describing the rejectedtestimony as "insufficient to establish the inappropriate-ness of [its own newly] certified unit" (this, of course, beingthe reason for the exclusion at the trial after counsel hadexplained the reason for the proffer), nevertheless declaredthat it should have been received and that the exclusionwas erroneous but somehow nonprejudical, various allega-tions and defenses and the evidence pro and con withrespect to them are here relevant, and dependent on thevalidity of the primary defense That evidence has beenreceivedWith disposition of the case on the primary issue, there isno need in this Decision to swell the time spent at the trialby further consideration and detailed recital of theevidence on those otherissueswhich need not now bereached and which the Board may "not reach or passupon "But habit and my interest in the proceeding as itdeveloped, impelled me to evaluate the evidence as it wasreceived and thereafter, and to make tentative findingspending the conclusion of the trial Should reviewingauthority desire additional reference to various pointsraised, further hearing will be unnecessary, on remand Ishall be quite prepared to submit analysis, which I nowNo 150, and more recently inNationalRadio1PennBuilding MaintenanceCorp195 NLRB No29 GARY-HOBART WATER CORP649deem (and the Board may agree) unnecessary beyond thatoffered belowPacethe Board, "It is not meet that everynice offense should bear his comment "The complaint herein (issued January 4, 1972, chargesfiled June 21 and November 12, 1971), as amended,allegesthat the Company has violated Section 8(a)(3) of theNational Labor Relations Act, as amended, 73 Stat 519,by discharging 34 employees on June 17, 1971, becausethey engaged in a protected sympathy strike, and byrefusing to reinstate them when openings have occurredalthough they made an unconditional offer to return towork on August 18, 1971, Section 8(a)(5) of the Act byterminating its collective-bargaining agreement with theUnion on October 27, 1971, and bargain with the Union,and Section 8(a)(1) of the Act by each of the above actsThe answer, as amended, denies the allegations ofviolation and further alleges that the strikers violated a no-strike clause in the collective-bargaining agreement, thatthe strikers participated in mass and violent picketing, thatthe Union rejected the Company's offer to arbitrate underthe contract, that no unconditional offer was made toreturn to work, and that the strikers have been replaced ortheir jobs eliminated, further that the Union would beinvolved in a disqualifying conflict of interest if it sought torepresent the strikers' replacements, that the Company onOctober 27 gave notice of termination of the contract as ofDecember 31, 1971, and that the breach of the no-strikeprovision terminated the contract before October 27The case was tried before me at Gary, Indiana, onFebruary 15 through 17, 1971, inclusive Counsel wereheard in oral argument and briefs, excellent within thelimitations of the respective positions, have been filed bytheGeneral Counsel, the Company, and the Union, thetime to do so having been extended Upon the entirerecord in the case and from my observation of thewitnesses, I make the followingFINDINGS OF FACT (WITHREASONS THEREFOR) ANDCONCLUSIONS OF LAWITHE COMPANY'S BUSINESS AND LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as an Indianacorporation, the nature and extent of its business as apublicutilityunder permit from the Public ServiceCommission of the State of Indiana, and its engagement incommerce within the meaning of the Act are admitted, Ifind and conclude accordingly I also find and concludethat, as admitted, the Union is a labor organization withinthe meaning of the ActIITHE UNFAIR LABOR PRACTICESA Outline of EventsThe Company's employees are represented in two unitsby respective locals affiliated with the Charging UnionProductionandmaintenance employees, in what issometimes referred to as themen'sunit, are represented byLocal 13584 Our direct concern is with the office andclerical employees or so-calledwomen'sunit (although itincludes fourmale clericals),which has been representedby Local 14321 On September 5, 1968, the ChargingUnion was certified by theBoardas the exclusivecollective-bargaining representative for the clericals in aunit described as followsAll office and clerical employees, including recordclerks and engineering clerks,engineering estimators,and draftsmen employed by the employer at its Gary,Portage and Hobart, Indiana locations, but excludingallproduction and maintenance employees, officejanitress, confidential employees, temporary employ-ees, professional employees, guards and supervisors asdefined in the ActEffective April 1 (January1is elsewheredeclared to betheeffectivedate)a collective-bargaining agreementcovering the clericals through December 31, 1971, wasentered into between the Company and the ChargingUnion on behalf of 14321 The women had been on strikebetween March 20 and April 1, 1969, and approximately70 of some 97 men in the production unit had honoredtheir picket line (We were also told that 43 remained onthe job) It is noted that on March 21, 1969, the Companyin a letter to the president of the men's localcited the no-strike provision in their contract and warned of possibleactionagainstthe locals and the employees for violation ofthe agreement by the refusal to cross the picket line, 5 dayslater the Company sent aletter, similarto the extentpertinent, to members of 13584The contract with 13584 having expired on May 31,1971, the operating employees began an economic strike onJune 1 and remained out until August 30 On June 1 theclericals began a sympathy strike,2 refusing to cross themen's picketline Itis claimed that the clericals' became anunfair labor practice strike with their discharge on June 17On June 3 the Company sent to Mandich a letter similarto that of 2 years before addressed to Local 13584, and onthe same day a letter to eachclerical,citinga breach of theno-strike clause, directing that they report for work onJune 7 and, quoting from the contract that their services"are essentialto the operation of a public utility and to thewelfare of the public," warning of termination and possibledamage actionOn June 9, during negotiations with the men's local only,theCompany submitted for proposed signature by theChargingUnion and both locals a memorandum ofagreementwhich provided,inter alia,that the Union andthe locals would not take action against any member whocrossed a picketline setup by a unit other than that towhich the employee belonged The Charging Union andthe locals refused tosignItwas later brought out that theUnion had asked the Company to draft a documentcovering the Company's positionon the itemsmentionedin the proffered memorandumof agreementOn June 17 the Company notified each of the clericals2 In the face of the early admission that this was a sympathy strike andbecame one with receipt of discharge letters which the Company sent onthe facts which regardless of the label attached so indicate Mandich chiefJune 17 She pointed out that the clericals carved no picket signs beforesteward for Local 14321 disingenuously maintained that this was not aJune 18strikewhen clericals refused to go to work on June 1 and thereafter but 650DECISIONSOF NATIONALLABOR RELATIONS BOARDthat her employment had been terminated for breach ofthe no-strike clause of the contractUnder article V, Grievances, the contract provides asfollowsItisexpressly understood and agreed that theservices to be and being performed by the employeescovered by this agreement pertain to and are essentialto the operation of a public utility and to the welfare ofthe public dependent thereon, and in considerationthereof, and of the agreement and conditions herein byand between the Company and the Union be kept andperformed, the Company and the Union mutuallyagree that during the term of this agreement there shallbe no lockouts by the Company and there shall be nostrike,stoppages of work or any other form ofinterferencewith any of the production or otheroperationsof the Company by the Union or itsmembers, and any and all disputes and controversiesarisingunder or in connection with the terms ofprovisions hereof shall be subject to the grievanceprocedure hereinafter set forth if the grievance is filedwithin ninety (90) days of the occurrenceArticle XVIII, Effectiveness, reads as follows(2)The Union agrees that there shall be no strikes,slowdowns or other interruption of work by any of itsmembers during the term of this agreement, and theCompany agrees that there shall be no lockout duringthe term of this agreement, and both parties agree thatany disputes or differences shall be taken up under theGrievance and Arbitration procedures of this agree-mentItwas stipulated that article V appears in the contractbetween the Company and the men's unit, effective June18,1968,and that, while that no-strike provision isessentially the same as appears in contracts between theCompany and the men's unit during the last 20 years, theselatter contracts have not included a provision similar tothat quoted above from article XVIIIThereafter, the strike and the sympathy strike continu-ing, the Company, at a negotiating session with Local13584 on July 20, submitted to the Union the followingproposalAs a part of the settlement of the contractnegotiationsbetween the Company and District 50, Allied andTechnicalWorkers, and its members, it is agreed thatthe wording of Article V of the contract between theparties dated June 18, 1968 (and of the same wordingas incorporated in the new contract now beingnegotiated) prohibits any and all work stoppages,strikes, slowdowns, or observances of picket lines fromand after June, 1971 (The parties remain in disagree-ment as to the proper interpretation of that wordingprior to that date )Itwas testified that counsel for the Company maintainedand insisted that this paragraph had to be part of thepackage submitted to the union membership for approval,and that the union representatives were firmly opposed toitThemeeting lasted until about 4 o'clock the nextmorning, and later that day the Company submitted a five-page memorandum of tentative agreement without men-tion or reference to the suggestion of the day before Thetestimony that at the conclusion of the meeting early onthemorningofMarch 21 the Companywas not insistingon inclusion of the paragraph which it had submitted atthat meeting is supported by the fact that the lengthy anddetailed proposal now submitted did not include theparagraph offered just a few hours earlierOn July 22 in a letter to Moser, president of Local 13584who was also acting on behalf of Local 14321, theCompany invoked arbitration under the grievance proce-dure of the contract with the clericalsOn August 18 both locals sent the following telegram tothe CompanyIN RESPONSE TO AND IN COMPLIANCE WITH PRESIDENTNIXON'S REQUEST FOR A STOPPAGE TO STRIKES ANDLOCKOUTS UNTIL NOV 12, 1971, THE MEMBERS OF LOCAL13584 AND 14321 OF DISTRICT 50, A T W,IN THIS TIMEOF NATIONAL EMERGENCYFEEL IT IS THEIRPATRIOTICDUTY AND RESPONSIBILITY TO COOPERATE WITH THEPRESIDENT FOR THE WELFARE OF OUR COUNTRY,THEREFORE, WE WILL RETURN TO WORK IMMEDIATELYSUGGEST MEETING AT ONCE TO WORK OUT DETAILSThe Company replied as follows by telegram on August19MR JOHN MOSER,PRESIDENTLOCAL, 13584, DISTRICT 50ALLIED & TECHNICALWORKERS1122 WEST FIFTH AVENUEGARY, INDIANA 46402MRS ARLENE MANDICH, CHIEF STEWARDLOCAL 14321, DISTRICT 50ALLIED & TECHNICALWORKERS1122 WEST FIFTH AVENUEGARY, INDIANA 46402IN YOUR WIRE TO US OF AUGUST 18, YOU STATED THATYOURMEMBERS "WILLRETURN TO WORK" ANDSUGGESTED AN IMMEDIATE MEETING TO "WORK OUT THEDETAILS " SUBSEQUENT TELEPHONE CONVERSATIONSWITH MR MOSER AND OTHERS HAVE MADE IT CLEAR, AS ISIMPLIED INYOUR WIRE, THAT YOU ARE DEMANDING AJOINT MEETING OF BOTH LOCALS WITH US CONFIRMINGOUR TELEPHONE CONVERSATIONS, WE ARE UNWILLING TOENGAGE IN ANY SIMULTANEOUS OR JOINT DISCUSSIONSWITH BOTH LOCALS EACHREPRESENTSA WHOLLYSEPARATE AND DISTINCT BARGAINING UNIT, AND THELOCALS ARE IN TOTALLYDIFFERENTSITUATIONS THEOPERATING LOCAL HAS BEEN ENGAGED IN A LEGALSTRIKEIN A DISPUTE WITH US OVER CONVENTIONALITEMS OF COLLECTIVE BARGAINING-SUCH AS WAGES,WORKING CONDITIONS, ETC ONTHE OTHERHAND, THEMEMBERS OFTHE CLERICAL UNIT HAVE BEEN ENGAGED INUNPROTECTED AND ILLEGAL ACTIVITIES, HAVE BEENDISCHARGED, AND ARE NOT ENTITLED TO RETURN TOWORKWEAREWILLINGTOMEETWITHREPRESENTATIVES OF THE OPERATING LOCAL TO DISCUSSTHE DETAILS OF A RETURN TO WORK AT YOUR EARLIESTCONVENIENCEWE WILL BE WILLING TO CONSIDERMEETINGWITH REPRESENTATIVES OF THE CLERICALLOCAL IF WE ARE INFORMED WHAT TOPICSARE TO BEDISCUSSED IN VIEW OF THE INJUNCTIONISSUED BY U SDISTRICT JUDGE BARRINGTONPARKER,WE ARE NOT GARY-HOBART WATER CORP651CERTAIN THAT THE PARTICIPATION OF STEEL WORKERSREPRESENTATIVES AT SUCH MEETINGS, RATHER THANDISTRICT 50 REPRESENTATIVES, WOULD BE APPROPRIATEHOWEVER, WE WILL NOT OBJECT TO SUCH PARTICIPATIONAT THIS TIMEOn September 14 grievances were filed in general termson behalf of the striking clericals, in which they cited theallegedly unjust discharges on June 17 and requested thatthey be immediately reinstatedNo further action wastaken with respect to these grievancesDeclaring its belief that the collective-bargainng agree-ment with the clericals had already been terminated, theCompany sent the following letter to the Union on October27, allegedly to avoid automatic renewal of the contract(and placing the discharges on June 18)International Union of District 50Allied & Technical Workers of America11 East Adams Street-Room 902Chicago, Illinois 60603AttMr Joseph DefalcoDirector-Region 43GentlemenThis is to inform you that this company terminates itslabor agreement with your Union (and with its Local14321) executed as of April 1, 1969, effective on thedate therein provided, December 31, 1971, although webelieve that the contract has already been terminatedby your organization and members by operation of lawAs you know, the members of Local 14321 engaged in amassive breach of the no-strike clauses of the contractcommencing June 1, and continuing until on or aboutAugust 30, 1971 This necessitated the discharge of 33of them on June 18, 1971, and their ultimate replace-ment by other employeesYour organization filed charges with the NationalLabor Relations Board alleging that the discharge ofthese employees constituted an unfair labor practiceHowever, as you know, the Regional Director refusedto issue a complaint finding "the evidence shows thattheemployees represented by Local 14321 wereengaged in unprotected activities"As matters now stand, the Company has 30 employeesin the bargaining unit which Local 14321 formerlyrepresented, of whom only one is as far as we know amember of your organization (We understand that youhave a dispute with one other employee as to whethershe made a timely resignation from the Union In anyevent, if she is a member, it is obvious she is anunwilling one)It is readily apparent that you no longer represent amajorityof the employees now working in thebargaining unitUnder date of October 29, the Union requested that theCompany meet with it to negotiate modifications in theclericals' contract By reply on November 11, the Companyrejected this request, citing its letter of October 27 TheUnion had on November 10 acknowledged receipt of theCompany's letter of October 27 and had referred to its ownletter of October 29BThe Alleged Violation of Section 8(a)(3)Much of the testimony received could be called"contingency testimony" It would require considerationonly if other testimony were not determinative Thus, if thedefense be sustained that the clericals' strike or refusal towork violated the contract between Local 14321 and theCompany, and that they were not protected as either unfairlabor practice or economic strikers, it would be unneces-sary to determine whether there were violative dischargesbefore replacements were lured Otherwise we would thendetailseriatimwhether the strikers unconditionally offeredto return to work, whether they were in fact replaced ortheir jobs abolished before any condition that the prod-uction and maintenance strikers return was met, andwhether picket line activity justifiedrefusalor failure torehire any Somewhere here the so-calledCollyer3defenseof deferral to arbitration procedure under the contractmight also be weighedThe primary defense cites the no-strike provisions of thecontract of April 1, 1969 After its warning of June 3, theCompany in the discharge letters of June 17 cited article Vof the contract The no-strike provisions are here clearlystatedThis brings us to cases on this point and the argumentsmade A provision against cessation of work or interfer-ence therewith is lawful and the Act "clearly enablescontracting parties to embody in their contract a provisionagainst requiring an employee to cross picket line if they soagreeAnd nothing in the Act prevents their agreeing uponcontrary provisions if they consider them appropriate tothe particular kind of business involved An employee'sbreach of such a agreement may be made grounds for hisdischarge without violating Sec 7 of the Act "4 With thedischarge lawful inRockaway News,cited by both sides, wehave ana fortiorisituation in the instantcasewhere, unlikeRockaway News,members of the Union are expressly citedIf distinction be claimed in the fact that inRockawaytheUnion sought a clause permitting it to honor the picketline, but was turned down, it cannot be sensibly found thatthe employees' rights are greater and the employer's lesswhere the Union did not even seek such permissionInMontana-DakotaUtilities,5citedby the GeneralCounsel, aside from the fact that the action there taken was"not solely for the purpose of preserving the efficientoperation of Respondent's business," the employer "madeno attempt to replace" them "while the picketing was inprogress " The no-strike clause in that case provided that"there shall be no collective cessation of workonaccount of any controversy respecting the provisions of"the agreement In the instant case, the no-strike bar is notso limited, the reference to the provisions of the agreementbeing in connection with grievance procedure This is sodespite the argument now made of waiver "only to the3Collyer Insulated Wire A Gulf and Western Systems Co192 NLRB No1504N L R B v Rockaway News Supply Company Inc345 U S 715Montana Dakota UtilitiesCo 189 NLRB No 111 enforcement denied455 F 2d 1088(C A 8 1972) 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent of disputes arising under the contract " UnlikeGraniteCitySteel,6the no-strike clause here was notlimitedby or made dependent upon the grievanceprocedure, it was coordinate with and not conditionedupon such procedureSimilarly, the decision in Kellogg7 makes it clear that,unlike our case, the contract there barred "only strikes overa grievable dispute" and "arising [t ]hereunder," and in thatconnectionapplied"only to the `Union,' " not itsmembersThat the decision inHoffman Beveragesisnot hereapplicable is so obvious as to require no comment Asmuch, or little, can be said of other cases cited Differentcases,differentprovisions, different conclusions If, asargued with reference toa Hearstcase,9 bargaining historyindicated a "failure of the union to obtain the picket lineclause it had proposed during negotiations," the absence ofa different proposal no more serves to modify what iscarefully set forth in the agreement reached, inclusive andfrom the Company's point of view well drafted True, therejection of a proposal indicates the parties' intent, sopresumably does a provision which on its face is unambi-guousIn the instant case, limitation with respect to matterssubject to the grievance procedure is placed on thearbitrators only The General Counsel correctly points outthatLincolnMills10 recognizes a no-strike provision as aquid pro quofor the grievance procedure But to argue thatthe clericals could not air their grievances since they werestriking because of the men's activities, which were outsidethe clericals' contract, is akin to the patricide's plea forleniency due an orphanSuch an argument would permit a strike despite acomprehensive no-strike provision whenever a dispute canbe indicated with reference to any point not covered by thecontractWe cannot so readily deracinate the product ofyears of negotiations and agreement and the work ofexperienced negotiators and draftsmenIt is nowhere suggested how a contract could be drawnto cover more clearly all employee concerted activities andto forbid strikes and work stoppages, nor are cases citedwith clearer, more comprehensive, and admittedly suffi-cient no-strike clauses-unless it be claimed, in the face ofRockaway News, supra,that there cannot be any suchCertainly as counsel for the Union argues, the economicdispute between the men's unit and the Company was notcognizableunder the clericals' contract and was notsubject to grievance But the clericals' claim of a right tostrike because of the men's dispute and picket line was,whatever its merits, cognizable as a grievance which theCompany, if belatedly, offered to expedite In any event,the no-strike provisions appliedAs noted above, when the General Counsel urges thatreference here is to disputes arising under the contract, thatreference is to the grievance procedure, not to the no-strikeprovision If an arbitration clause is thequid pro quofor a6Granite City Steel Company87 NLRB 894 8957Kellogg Company189 NLRB No 123 enfd 457 F 2d 519 (CA 6March 22 1972)8Hoffman Beverage Company163 NLRB 9811The Hearst CorporationNews AmericanDivision 161 NLRB 14051416no-strike clause, the latter is not to be vitiated by aspeciousargumentwhich would sanction removal ofcontroversies from the scope of a no-strike provision asbroad as that in the contract before usThe General Counsel argues for waiver or an interpreta-tionof the agreement, or both, on the basis of pastpractice, when the men struck in sympathy with the womenin 1969 The fact that the Company at that time wrote twoletters threatening discharge but took no action, the strikeending a few days later, does not establish a pattern orprecedent for the situation when, after, a longer period andvirtually complete cessation, operations now had to beresumedNeither the failure to discharge the men on sympathystrike in 1969 nor the provisions of the clericals' contractconstitute that waiver of the no-strike provision whichmust be spelled out in clear and unequivocal terms 11 Aspointed out, the clericals' contract was signed and thesympathy strikers returned to work within a few days afterthey were warned in 1969, the work continuing, now theclericals had been out for 2-1/2 weeks and the prospectwas that the men would continue their strike for a longtime, as they did until August 30, and the clericals theirs insympathy while their own work accumulated There wasno waiver or acquired "right to honor [the] picket line,"now claimed by the Union, if the clericals opined or"concluded" otherwise, it was in the face of prompt noticeby the Company If on one hand it be claimed that noemployee was disciplined in 1969, it is clear on the otherthat the Company's warnings at that time were notquestioned If they rely on the Company's limited action in1969, the clericals cannot ignore the failure at that time toquestion the Company's position (and the apparentacceptance of it)vis-a-visthose who had refused to cross apicket line Aside from the difference between the 1969 andthe instant situations, noted above, we cannot properly relyon failure to do more than issue warnings and ignore thefailure to question those warningsReference has already been made to the testimonyconcerning the Company's proposals of June 9 and July20 The General Counsel argues that these indicate that theCompany itself evidently considered the provisions to beambiguous and that it therefore called for further agree-ment concerning it That proposal no more indicates anadmission by the Company concerning its understandingof the meaning of the no-strike provision, than it does asuperabundantly cautious attempt to avoid repetition ofthe situationManifestly, not every contingency can beforeseen If an attempt be made to meet an interpretationwhich is not accepted and to avoid the effect of such aninterpretation, that attempt does not itself affect themeaning and effect of the language previously used 12 Thequestion remains, how is the contract language to beconstrued here and what are the rights of the parties 13 Ifind and conclude that the clericals' strike was unprotect-10TextileWorkersUnion of America AFL-CIO v Lincoln Mills ofAlabama353 U S 44811The Timken Roller Bearing Company138 NLRB 15 1612SeeKellogg Company v NLRB457 F 2d 519 (C A 6 March 221972)13 If an employer s subsequent compliance with an award supporting a GARY-HOBART WATER CORP653ed, that the discharges on June 17 were lawful, and that theclerical strikers were thereafter no longer employeesAlthough with this finding it becomes unnecessary toproceed to the other allegations and defenses, I am also ledby a regard for the efforts of counsel to state, withoutdetailing all of the record testimony, what my findingswould be on the basis of the evidence pro and con on thosemattersWith detailed examination with respect to the Compa-ny's list of clericals and their replacements and theabolition of their jobs, the issue is raised of the Company'sright to discharge before replacement, granted the publicservice status of the business Here we must recognize thatthe strike was in violation of the contract and the furtherfactofneed to preserve efficient operation of thisimportant utility From the record it appears that sufficienthelpwas available during the brief production andmaintenance strike in 1969, not so when 34 of 35 clericalsstruck in 1971 That the public interest and public serviceregulations required the Company to continue to providewater is clearWhile such interest and regulations did notcarry over directly to billing and other commercial andadministrative operations, the Company could not for longneglect such operations, it delayed for 17 or 18 days, areasonable periodIn this connection reference may be made toRedwingCarriers 14and toMontana-Dakota,15the latter particularlywith reference to any attempt to replace and the distinctionbetween preserving efficient operation and discipliningInsofar as need for employees is concerned, during the I-1/2-week strike of clericals in 1969, when production andmaintenance employees stayed out in sympathy, theCompany operated with the aid of approximately 30 or 40percent of the latter, who did cross the picket lineTouching briefly on the contigency defenses, we come tothe issue of unconditional offer by the clericals to return Itis frequently difficult to prove the facts, and difficult tomake credibility findings Testimony may be colored or theevidence presented only partiallyAs an example of thelatter,Katz, attorney for the Union, testified that at ameeting on August 24 between representatives of theCompany and of the clericals' local (this after theCompany's letter of August 19), he declared that theywanted to work out details of the girls going back to work,that the Company's reply was that there was nothing totalk about since all had been fired, and that after furtherdiscussion Chief Steward Mandich stated that all of thegirlswere ready to go back to work Asked whether therewas "any mention made of the men's local," Katz repliedin the negativeHe was not asked whether mention wasmade of the production and maintenance employeesreturning to work He offered no outright denial thatMandich had connected the clerical's return with that ofthe menOn this latter point we received testimony pro and conBut most significant in this connection was Mandich's ownadmission that the clericals "were offering to go back towork with the men " Two months after the discharges, andthe men still on strike, this offer to return was conditionaldespiteMandich's insistence that she imposed no condi-tions 16Mandich is intelligent and forcefulHer admission ismeaningful, and I do not credit her denial on rebuttalWhatever was otherwise testified to by witnesses whosememory might be deemed slight or whose bias great, wefind support for the admission in Mandich's subsequenttestimony that the clericals were "honoring the picket lineset up by Local 13584" That was and continued to be, asshe told us, their policy Accepting the telegram's statementof the motive which prompted it 2 months after thedischarges, it was on its face a joint request and referred toa joint return The clericals' return was intertwined withand conditioned on a proposal to "work out details" withrespect to return by members of bothlocalsThe womenstruck in sympathy with the men It does not appear thatsuch sympathy, their purpose, or their procedure changedWe recall that the members of Local 13584 did not endtheir strike until August 30Beyond all of this, we have documentary evidence whichpoints to the offer of return as conditional, this indicated inthe concatenation between the two locals as indicated inthe telegram of August 18 Louis, the company president,did not attempt to detail the discussion or even Mandich'spart in it But his uncertain summary or conclusionarystatement confirmed what we had already heard As herecalled, "she said that she would like to have the clencalworkers go back with the men " This was more directlytestified to by other company witnesses, who confirmedwhat Mandich herself admittedWith decision on the issues of unlawful discharge, unfairlabor practice strike, entitlement to reinstatement, andoffers to return, it becomes unnecessary to pass on thequestion whether the clericals' jobs were permanently filledor abolishedWe need not trace the list of clencalpersonnel and their replacements and the detailed exami-nation and cross-examination concerning these to deter-mine whether any of the former employees' jobs remainedunfilled and available Some jobs had been elirmnated,otherswere filled by permanent or temporary replace-mentsAt the trial the Company showed a film to support itsdefense of mass and violent picketing There was no suchidentification as would justify the refusals to reinstate and,as I statedex directoon the record the incidents depicteddid not appear to approach,in seriousnessor vigor,incidents described in the cases and which the Board hasfound to be no more than examples of acceptable "animalexuberance" or "normal picket line activity " (It shouldsuffice to refer parenthetically to the fact that still pictureswere also taken at various times )union s position does not excuse an earlier violationby the unionLocal423 Laborers (Mansfield Flooring Co Incd/b/a Columbus Cement Floors)195 NLRB No 35 theattempt hereto obtainagreement on the positionindicated in the contract and assertedby the Companydoes not alter thefactthatthe clericals and their local had violated the contract14Redwing CarriersIncand RockanaCarriers Inc137 NLRB 154515Supra16Her earlier testimony was that she declared at this meeting that theclericalsfelt that theyhad a right to go back too ifthe men were goingback to work 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the defense that the issues should havebeen arbitrated, 2 years ago, well beforeCollyer,17 Ianalyzed a deferral problem in which arbitration would notsettleallof the issues, including violation of Section8(a)(3), before the Board, and despite such delays in thepast and to date, I submit that delay in Board processing isnot built in The rights of litigants can be determined fullyand expeditiouslyCollyer,since issued, and decisions inother cases pending would now be determinative, but weneed not pass upon that question hereThe arbitration procedure under the contract, with therequirement that each party name an arbitrator and thusconsent and proceed to arbitration, and the deferral by theBoard inCollyer,present a procedural problem which nowremains unsolvedWe can defer to a more appropriatetime consideration of the questions which could be raisedin this respectWhatever else may be said in this connection, theclericals not having requested arbitration, the Company'sarbitration offer on July 22, whatever its effect, was not"negated" by its refusal to bargain when it subsequentlydeclared the contract terminatedreplaced, the status of the replacements depending onreinstatement of the strikers and both groups being deemedemployees eligible to vote on the issue of representationThe Union has not claimed that it representedis thereplacements or that it represented a majority Upon theirlawful discharge on June 17, the erstwhile strikers were nolonger employeesBoth sides agreed19 that the refusal to bargain aspectdepends on the issue of the validity of the discharges, orthat the 8(a)(5) finding is a derivative of the 8(a)(3) Thelatter having been dismissed,it follows that the allegationsof violation of Section 8(a)(5) must likewise be dismissedD The AllegedViolationof Section 8(a)(1)All of the interference alleged is admittedly derivativeand dependent upon the findings with respect to the otherallegationsThe allegations of violation of Section 8(a)(1)are dismissedUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended 20C The Alleged Violation of Section 8(a)(5)This is not a case where protectedeconomic strikers are17Collyer Insulated Wire supra18 It was stipulated that since August 15 very few if any clericalsemployed by the Company have been members of Local 13584 We neednot concern ourselves with the defense that the Union would be involved ina disqualifying conflict of interest-more correctly whether it would berepresenting employeeswho had conflicting interests-and the lawconcerning the extent of its right to do so19Because the issue is now raised in the Union s brief and stipulatedmatters are sometimes overlooked on review,with a finding that theyORDERThe complaint is dismissed in its entiretycannot be found I repeat that the transcript includes a stipulation andsubsequent admission in this connection20 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board thefindings conclusions recommendations and Recommended Order hereinshallasprovidedin Section102 48 of theRules and Regulations beadopted bythe Board and become its findings conclusions and order andall objections thereto shall be deemed waived for all purposes